            Case 1:19-cv-11003-IT Document 89 Filed 04/14/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                )
MARIAN RYAN, in her official capacity as        )
Middlesex County District Attorney; RACHAEL )
ROLLINS, in her official capacity as Suffolk    )
County District Attorney; COMMITTEE FOR )
PUBLIC COUNSEL SERVICES; and the                )
CHELSEA COLLABORATIVE, INC.,                    )
                                                )
                  Plaintiffs,                   )
                                                )
        v.                                      )
                                                )
U.S. IMMIGRATION AND CUSTOMS                    )
ENFORCEMENT; MATTHEW T.                         )
ALBENCE, in his official capacity as Acting     )
                                                                Civil Action No. 1:19-cv-11003-IT
Deputy Director of U.S. Immigration and         )
Customs Enforcement and Senior Official         )
Performing the Duties of the Director; TODD )
M. LYONS, in his official capacity as           )
Immigration and Customs Enforcement,            )
Enforcement and Removal Operations, Acting )
Field Office Director; U.S. DEPARTMENT OF )
HOMELAND SECURITY; and CHAD WOLF, )
in his official capacity as Acting Secretary of )
United States Department of Homeland Security, )
                                                )
                  Defendants.                   )
                                                )
                                                )

     PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

        Plaintiffs Marian Ryan, Rachael Rollins, Committee For Public Counsel Services, and the

Chelsea Collaborative, Inc. (collectively, “Plaintiffs”) respectfully submit this notice to bring to the

Court’s attention the recent decision in Washington v. U.S. Department of Homeland Security, et al., __ F.

Supp. 3d __, 2020 WL 1819837 (W.D. Wash. Apr. 10, 2020) (attached as Exhibit A). In that

decision, Judge Thomas S. Zilly denied the defendants’ motion to dismiss claims similar to those
             Case 1:19-cv-11003-IT Document 89 Filed 04/14/20 Page 2 of 4



Plaintiffs bring in this case, and rejected every one of the arguments that Defendants make in

support of their motion to dismiss in this case.

         Judge Zilly first held that the court had subject-matter jurisdiction over the plaintiff’s claims.

Id. at *2-*9. He rejected Defendants’ argument1 that Directive No. 11072.1 (the “Directive”) is mere

policy “guidance” and does not constitute final agency action, holding that the Directive “satisfies

both prongs” of the test established by Bennett v. Spear, 520 U.S. 154, 177-78 (1997) because it

“constitutes ICE’s most recent and ‘final’ word on who may be arrested inside a courthouse, and it

has legal consequences for such individuals.” Washington, 2020 WL 1819837 at *4. Judge Zilly also

rejected Defendants’ argument2 that civil courthouse arrests are unreviewable as “committed to

agency discretion by law.” See id. at *6. Judge Zilly held that this “very narrow” exception did not

apply “because if the State prevails on its argument that [8 U.S.C. §§ 1226(a) and 1357(a)(2)] of the

INA incorporate a pre-existing state and/or federal common-law privilege against civil arrest while

at or in transit to or from a courthouse, then ‘an obvious standard against which to evaluate the

agency’s exercise of discretion’ would exist.” Washington, 2020 WL 1819837 at *6 (quoting New York

v. U.S. Immigration & Customs Enf’t, 2019 WL 6906274, at *5 (S.D.N.Y. Dec. 19, 2019)). Judge Zilly

also rejected Defendants’ arguments3 regarding Article III standing and the INA’s “zone of

interest.” Washington, 2020 WL 1819837 at *8-*9.

         Judge Zilly next held, on the merits, that Washington had adequately pleaded each of its

claims, which mirror the claims that Plaintiffs assert here. Regarding the APA claim, Judge Zilly

rejected Defendants’ arguments4 that a common-law privilege against civil courthouse arrests does

not exist, is extinct, or was preempted by the INA. Washington, 2020 WL 1819837 at *10 (“[T]he

State has adequately alleged that state and/or federal common-law privileges against ‘courthouse


1 See ECF No. 65, Defs.’ Mot. to Dismiss Br. at 7-8; ECF No. 86, Defs.’ Reply Br. at 3-4.
2 See Defs.’ Mot. to Dismiss Br. at 7-8; Defs.’ Reply Br. at 2-3.
3 See Defs.’ Mot. to Dismiss Br. at 5-6.
4 See Defs.’ Mot. to Dismiss Br. at 8-17; Defs.’ Reply Br. at 5-6.


                                                           2
                Case 1:19-cv-11003-IT Document 89 Filed 04/14/20 Page 3 of 4



arrest’ existed at the time the INA was enacted, that Congress did not abrogate the privilege or

privileges when it passed the INA, and that, in issuing their ‘courthouse arrest’ policy, defendants

exceeded the authority delegated to them in the INA.”). Regarding the Tenth Amendment claim,

Judge Zilly rejected Defendants’ argument5 that the courthouse arrest policy does not compel state

actors to act or refrain from acting, instead holding that “regardless of whether state courthouses,

judges, or officials have been ‘commandeered,’ the State is entitled to proceed forward on its Tenth

Amendment claim.” Id. at *12. And Judge Zilly rejected Defendants’ argument6 that the courthouse

arrest policy does not violate aliens’ rights of access to the courts. Id. at *13.

            Judge Zilly’s opinion therefore fully supports Plaintiffs’ opposition to Defendants’ motion to

dismiss in this case.


Dated: April 14, 2020                                              Respectfully submitted,


/s/ Alicia Rubio-Spring               .                            /s/ Wendy S. Wayne                       .
David J. Zimmer (BBO# 692715)                                      Wendy S. Wayne (BBO# 555665)
   Special Assistant Attorney General                              Committee for Public Counsel Services
Daryl L. Wiesen (BBO# 634872)                                      Immigration Impact Unit
Alicia Rubio-Spring (BBO# 692640)                                  21 McGrath Highway, Somerville, MA 02143
Katherine L. Dacey (pro hac vice)                                  (617) 623-0591
Katherine M. Fahey (BBO# 699003)                                   wwayne@publiccounsel.net
Christopher J.C. Herbert (BBO# 703492)
GOODWIN PROCTER LLP                                                Attorney for Plaintiff the Committee for Public Counsel
100 Northern Avenue                                                Services
Boston, MA 02210
(617) 570-1000                                                     /s/ Oren N. Nimni                                    .
DZimmer@goodwinlaw.com                                             .Oren N. Nimni (BBO# 691821)
DWiesen@goodwinlaw.com                                             Lawyers for Civil Rights
ARubio-Spring@goodwinlaw.com                                       61 Batterymarch St., 5th Floor
KDacey@goodwinlaw.com                                              Boston, MA 02110
KFahey@goodwinlaw.com                                              (617) 482-1145
CHerbert@goodwinlaw.com                                            onimni@lawyersforcivilrights.org


5   See Defs.’ Mot. to Dismiss Br. at 17-19; Defs.’ Reply Br. at 7-11.
6   See Defs.’ Mot. to Dismiss Br. at 19-20; Defs.’ Reply Br. at 11-13.
                                                               3
             Case 1:19-cv-11003-IT Document 89 Filed 04/14/20 Page 4 of 4




Attorneys for Plaintiffs Marian Ryan, in her official       David J. Zimmer (BBO# 692715)
capacity as Middlesex County District Attorney, and         Daryl L. Wiesen (BBO# 634872)
Rachael Rollins, in her official capacity as Suffolk        Alicia Rubio-Spring (BBO# 692640)
County District Attorney                                    Katherine L. Dacey (pro hac vice)
                                                            Katherine M. Fahey (BBO# 699003)
                                                            Christopher J.C. Herbert (BBO# 703492)
                                                            GOODWIN PROCTER LLP
                                                            100 Northern Avenue
                                                            Boston, MA 02210
                                                            (617) 570-1000
                                                            DZimmer@goodwinlaw.com
                                                            DWiesen@goodwinlaw.com
                                                            ARubio-Spring@goodwinlaw.com
                                                            KDacey@goodwinlaw.com
                                                            KFahey@goodwinlaw.com
                                                            CHerbert@goodwinlaw.com

                                                            Attorneys for Plaintiff Chelsea Collaborative, Inc.


                                      CERTIFICATE OF SERVICE

        I, Alicia Rubio-Spring hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on April 14, 2020.


                                                                          /s/ Alicia Rubio-Spring
                                                                             Alicia Rubio-Spring




                                                        4
